[Cite as Gateway Royalty, L.L.C. v. Chesapeake Exploration, L.L.C., 2020-Ohio-3581.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  CARROLL COUNTY

                                GATEWAY ROYALTY, L.L.C.,

                                          Plaintiff-Appellant

                                                     v.

                   CHESAPEAKE EXPLORATION, L.L.C., ET AL.,

                                      Defendants-Appellees.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 19 CA 0933


                                     Motion for Reconsideration

                                         BEFORE:
                 Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                              JUDGMENT:
                                                Denied.



 Atty. Robert Sanders, 12051 Old Marlboro Pike, Upper Marlboro, Maryland 20772 and
 Atty. James Lowe, Lowe, Eklund & Wakefield Co. LPA, 1660 West Second Street,
 610 Skylight Office Tower, Cleveland, Ohio 44113, for Plaintiff-Appellant and

 Atty. Peter Lusenhop, Atty. Timothy McGranor, Atty. Andrew Guran, Atty. Thomas
 Fusonie, Atty. Mitchell Tobias, Atty. Ilya Batikov, Vorys, Sater, Seymour and Pease
 LLP., 52 East Gay Street, P.O. Box 1008, Columbus, Ohio 43216, and
                                                                                         –2–


 Atty. William Connolly, Drinker Biddle & Reath, LLP., One Logan Square, Suite 2000,
 Philadelphia, Pennsylvania 19103, and

 Atty. Daniel Donovan, Kirkland & Ellis, LLP., 655 Fifteenth Street, N.W., Washington,
 DC 20005, for Defendants-Appellees.

                                          Dated:
                                       June 24, 2020


 PER CURIAM.

       {¶1}    Plaintiff-appellant, Gateway Royalty, LLC, has filed a motion for
reconsideration asking this court to reconsider our decision and judgment entry in which
we affirmed the judgment of the Carroll County Common Pleas Court. See Gateway
Royalty, LLC, v. Chesapeake Exploration, et al., 7th Dist. Carroll No. 19 CA 0933, 2020-
Ohio-1311.
       {¶2}    App.R. 26, which provides for the filing of an application for reconsideration
in this court, includes no guidelines to be used in the determination of whether a decision
is to be reconsidered and changed. Matthews v. Matthews, 5 Ohio App.3d 140, 143, 450
N.E.2d 278 (10th Dist.1981).      The test generally applied is whether the motion for
reconsideration calls to the attention of the court an obvious error in its decision or raises
an issue for our consideration that was either not at all or was not fully considered by us
when it should have been. Id. An application for reconsideration is not designed for use
in instances where a party simply disagrees with the conclusions reached and the logic
used by an appellate court. State v. Owens, 112 Ohio App.3d 334, 336, 678 N.E.2d 956
(11th Dist.1996). Rather, App.R. 26 provides a mechanism by which a party may prevent
miscarriages of justice that could arise when an appellate court makes an obvious error
or renders an unsupportable decision under the law. Id.
       {¶3}    Gateway asserts that this Court failed to consider evidence that the gas
producers breached the oil and gas leases by paying royalties on the wrong sale price.
Specifically, Gateway claims we failed to consider the “trial balance” and Megan Martin’s
testimony regarding the trial balance.
       {¶4}    This Court thoroughly addressed Gateway’s argument that the gas
producers breached the oil and gas leases by paying royalties on the wrong sale price.



Case No. 19 CA 0933
                                                                                          –3–


Gateway Royalty, 2020-Ohio-1311, at ¶¶ 17-32. In so doing, we conducted a de novo
review and considered all evidence properly before us. Id. at ¶¶ 12-13. We pointed out
that if the oil and gas leases were clear and unambiguous, we could not consider the
extrinsic evidence Gateway urged us to consider. Id. at ¶ 24. We then concluded the oil
and gas leases were clear and unambiguous and the Chesapeake defendants properly
calculated the royalty payments based on the terms of the oil and gas leases. Id. at ¶ 33.
       {¶5}     Gateway has not raised an obvious error in this Court’s decision nor has
it raised an issue for our consideration that was either not at all or was not fully considered
by us when it should have been. It simply urges us to reconsider the evidence.
       {¶6}    For the reasons stated, Gateway’s application for reconsideration is
hereby denied.



JUDGE GENE DONOFRIO

JUDGE CHERYL L. WAITE

JUDGE DAVID A. D’APOLITO


                                  NOTICE TO COUNSEL

 This document constitutes a final judgment entry.




Case No. 19 CA 0933